DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is responsive to the amendment filed on 29 October 2020.  The examiner acknowledges the amendments to claims 16-18. Claims 16-18, 21-25, and 27 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the needle" in line 6.  There is insufficient antecedent basis for this limitation in the claim because two needles are recited in claim 16.
Claim 18 incorporates the indefinite subject matter of claim 17 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 16, 24, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claren (US 5899909) in view of Gellman (US 2004/0039246 A1) and Neisz (US 2002/0147382 A1).
Claim 16: Claren discloses an assembly for treating urinary incontinence in a patient, the assembly comprising: an elongate implant 26 with first and second ends; a first insertion tool including a small-diameter needle 21A (the term “small” is not limited to any particular size in the claim; any needle could read on the limitation “small diameter needle” since any needle could be considered small relative to something else) having a proximal end portion and a distal end portion defining a needle tip 22 (fig. 1), the proximal end portion of the first insertion tool includes an aperture 27, the first end of the implant being coupled to the first insertion tool, such as by passing through the aperture 27 (figs. 1, 3, 4, and col. 3, lines 34-37), the needle having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to an obturator foramen (fig. 5 shows the needle has a length configured to extend from a medial incision to an abdominal or suprapubic incision, therefore the needle would also have a length to extend between a medial incision and a lateral incision adjacent an obturator foramen since this distance would be shorter); and a second insertion tool including a small-diameter needle 21B having a proximal end portion and a distal end portion defining a needle tip 22, the proximal end portion of the second insertion tool includes an aperture 27 configured to be coupled to a second end of the implant 26 (figs. 1 and 4), the needle having a length to extend between a medial incision in the patient and a lateral incision in the patient adjacent to an obturator foramen (needle 21B has the same length as needle 21A and is also shown in fig. 9 as 
Claren discloses an implant comprising a continuous tape 26 with first and second ends and fails to disclose an implant including a tissue support portion with first and second extension portions coupled to the implant. However, Gellman discloses an alternative configuration of a urethral sling implant comprising an implant 10 defining or including a tissue support portion and first and second extension portions 46 coupled to respective first and second ends of the implant wherein the extension portions 46 are sutures configured to anchor the implant to a muscular or fascial support structure (fig. 5, [0094, 0112, and 0143]). It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the implant of Claren with a tissue support portion coupled to two extension portions, or sutures, rather than one elongate tape structure, as taught by Gellman, in order to create an implant with a smaller profile in the portions extending to the anchoring points while still providing sufficient surface area under the urethra to support the urethra without damage. In such a combination, the extension portions (sutures) would be coupled to the needles rather than the tape ends.
Claren, as modified by Gellman, discloses the extension portions are coupled to the first insertion tool by passing through the aperture, but fails to specifically disclose the first extension portion is coupled to the first insertion tool by a knot. However, Neisz discloses an extension portion or suture 6A connected to the end of an implant 240 can be connected to a needle by a multitude of approaches, such as being tied or knotted [0164]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a knot, as taught by Neisz, rather than glue or welding, as taught by Claren, to secure the extension portion to the needle in the system of Claren, as modified by Gellman, as such amounts to simple substitution of one known 
Claim 24: According to Applicant’s specification, a tip sharp enough to pierce tissue is defined as a tip that has a radius of curvature of no greater than 0.015 inches. The tips 22 of the first and second insertion tools of Claren are pointed and designed for penetrating tissue (col. 3, lines 56-60) and are therefore considered to have a radius of curvature of less than 0.015 inches.
Claim 25: as disclosed with respect to claim 24, the tips of the insertion tools taught by Claren, which are pointed and configured to puncture tissue, are considered to have a radius of curvature of less than 0.015 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the tips with an even smaller radius of curvature, such as less than 0.010 inches, as such would result in even sharper tips which are more suitable for penetrating through tissue.
Claim 27: Claren discloses the second end of the implant is coupled to the second insertion tool by an adhesive (col. 3, lines 34-37). In the combination with Gellman, the second end of the implant comprises a second extension portion (see claim 16 above). Furthermore, in view of Neisz, the second extension portion may also be coupled by a knot.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claren in view of Gellman and Neisz, as applied to claim 16 above, and further in view of Chu (US 2004/0087970 A1).
Claim 17: Claren, as modified by Gellman and Neisz, disclose providing the assembly according to claim 16. Claren further discloses a method of treating urinary incontinence, comprising: creating a medial incision in the patient, dissecting from the medial incision to tissue external location adjacent to an obturator foramen and passing a needle and extension portion through an obturator foramen. However, Chu discloses a method of implanting a urethral sling implant according to a trans-obturator approach including creating a medial incision in the patient, dissecting from the medial incision to tissue below a urethra, attaching an extension portion to a needle, and passing the extension portion between the medial incision and an external location adjacent to an obturator foramen, the needle and the extension portion passing through the obturator foramen (figs. 81A-B and [0392-393]). It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the trans-obturator implantation technique in the method of Claren in view of Gellman and Neisz according to the teachings of 
Claim 18: Claren discloses inserting an end of the needle 21A or 21B at a medial vaginal incision and advancing the needle through tissue to an exit point (col. 3, lines 48-60). As modified by Chu, the needle is advanced toward an obturator foramen, through the obturator foramen, and through an exit point at external skin tissue adjacent to the obturator foramen (Chu [0392-393]).

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claren in view of Gellman and Neisz, as applied to claim 16 above, and further in view of Mellier (US 2005/0065395 A1).
Claims 21-23: Claren, as modified by Gellman and Neisz, fails to disclose the diameter of the needles. However, Mellier discloses a pelvic implant delivery needle with a diameter along a majority of its length as small as 0.5 mm (~0.02 inches) [0016]. It would have been obvious to one of ordinary skill in the art at the time of the invention to construct the needles used in the assembly of Claren in view of Gellman and Neisz with diameters as small as 0.02 inches, as taught by Mellier, since Mellier discloses pelvic implant needles of this size are known and used to deliver pelvic implant and needles with diameters on the smaller end of the range of Mellier would minimize the degree of tissue damage during insertion of the implant.

Response to Arguments
Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive.
Applicant submits, on p. 5, that the amendments have overcome the rejections under 35 USC 112 2nd paragraph. The examiner notes that the recitation of “the needle” in line 6 of claim 17 still lacks antecedent basis.
Applicant’s arguments with respect to claim(s) 16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neisz is now cited to teach coupling the first extension portion to the first insertion tool by a knot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791